           Case 1:15-cv-01124-GLR Document 60 Filed 01/16/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
        Chambers of                                                       101 West Lombard Street
GEORGE L. RUSSELL, III                                                    Baltimore, Maryland 21201
 United States District Judge                                                   410-962-4055

                                         January 16, 2020

MEMORANDUM TO COUNSEL RE:                             Iraq Middle Market Development
                                                      Foundation v. Mohammad Ali Mohammad
                                                      Harmoosh, et al.
                                                      Civil Action No. GLR-15-1124

Dear Counsel:

       On January 13, 2020, the United States Court of Appeals for the Fourth Circuit vacated
this Court’s September 27, 2018 Order (ECF No. 55), granting Defendants’ Motion for Summary
Judgment and to Compel Arbitration (ECF No. 49), and remanded this case for further
proceedings. Accordingly, the Court directs the parties to file a joint status report addressing the
four points outlined below within five days:

    1. Whether the parties would like to participate in a mediation;

    2. Whether the parties object to having the case transferred to a U.S. Magistrate Judge for
       all further proceedings;

    3. The status of discovery and the trial’s likely duration;

    4. Any other issues the parties wish to bring to the Court’s attention.

        The Court will contact the parties to schedule a teleconference to discuss pretrial and trial
scheduling. Despite the informal nature of this memorandum, it shall constitute an Order of the
Court, and the Clerk is directed to docket it accordingly.


                                              Very truly yours,

                                                        /s/
                                              George L. Russell, III
                                              United States District Judge
